Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6, 8-10, 12-17, 19-20 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Melton (US 20140000267 as referenced in OA dated 4/29/2020) in view of Kottilingam et al (US 20150369068 as referenced in OA dated 12/09/2019).

    PNG
    media_image1.png
    313
    549
    media_image1.png
    Greyscale

Annotated Figure 3 of Melton (US 20140000267 as referenced in OA dated 4/29/2020)

Regarding claim 1, Melton discloses an aft frame assembly (The assembly for Figure 2, 50. Paragraph 0027) for a gas turbine transition piece (Figure 2, 26), the aft frame assembly comprising:
a main body (The body of Figure 3, 50) comprising an upstream facing surface (The upstream facing surface where the inlets of Figure 8-10, 74 are located) and a downstream facing surface (The downstream facing surface of Figure 7, 54), an axial direction (The axial direction defined between the upstream and downstream facing surfaces) defined between the upstream facing surface and the downstream facing surface;
a plurality of feed hole inlets (The inlets for Figure 8-10, 74) located on the upstream facing surface, each feed hole inlet of the plurality of feed hole inlets coupled to one of a plurality of cooling channels (Figure 8-10, 74) passing through the main body in the axial direction towards the downstream facing surface; and
a plurality of microchannel cooling slots (Figure 8-10, 66.  Paragraph 0033 states there a plurality of 66) formed in or near the downstream facing surface, each microchannel cooling slot of the plurality of microchannel cooling slots extending radially outward toward a periphery of the downstream facing surface (Figure 8-10, 66 extends toward a periphery of the downstream facing surface. See Annotated Figure 3, labeled periphery which is denoted by dotted lines); and 
wherein the microchannel cooling slots of the plurality of microchannel cooling slots exit at a radially outer surface (Figure 7, 56, 58, and 60 form a radially outer surface with respect to Annotated Figure 3, labeled central origin point.  This surface is radially outward of Annotated Figure 3, labeled inner surface.  Please note the inner surface is denoted by the dashed lines. Paragraph 0033) of the main body.
Melton does not does not disclose a plurality of plenums located in or near the downstream facing surface, each cooling channel of the plurality of cooling channels connected to and terminating in at least one of the plurality of plenums, the plurality of cooling channels 
However, Kottilingam teaches an aft frame assembly (Figure 6, 50) for a gas turbine transition piece (Figure 1, 18), the aft frame assembly comprising:
a main body (The body of Figure 6, 50) comprising an upstream facing surface  (An upstream facing surface of Figure 6, 50)and a downstream facing surface (Figure 6, 59), an axial direction (The axial direction defined between the upstream and downstream facing surfaces) defined between the upstream facing surface and the downstream facing surface;
a plurality of feed hole inlets (Figure 7, 57), each feed hole inlet of the plurality of feed hole inlets coupled to one of a plurality of cooling channels (The passage from Figure 7, 57 to 60) passing through the main body in the axial direction towards the downstream facing surface; 
a plurality of plenums (Figure 7, 60) located in or near the downstream facing surface, each cooling channel of the plurality of cooling channels connected to and terminating in at least one of the plurality of plenums, the plurality of cooling channels configured as inputs (The cooling channels are inputs to the plenums) to the plurality of plenums; and
a plurality of microchannel cooling slots (Figure 7, 58) formed in or near the downstream facing surface, each microchannel cooling slot of the plurality of microchannel cooling slots connected to one of the plenums, the plurality of microchannel cooling slots configured as outputs (The microchannel are outputs of the plenums) of the plenums; 
wherein two or more of the cooling channels of the plurality of cooling channels and two or more of the microchannel cooling slots of the plurality of microchannel cooling slots are connected to one of the plenums of the plurality of plenums (Figure 7 show two cooling channels and two microchannels connected to one plenum.)
 (Paragraph 0030) and facilitate a more accessible manufacturing process (Paragraph 0062) (The modification of Kottilingam adds plenums between the cooling channels and the microchannels, and adds supplemental components to cover the plenums and microchannels).
Regarding claim 2 (Please note that this is a first interpretation of claim 2 where the product-by-process are not given patentable weight), Melton in view of Kottilingam teaches the invention as claimed.
Melton further discloses wherein the microchannel cooling slots of the plurality of microchannel cooling slots are covered (Figure 7, 66 is covered by 71).
The claimed phrase “covered by a pre-sintered preform, or sheet metal, or an additively manufactured member” is being treated as a product-by-process limitation; that is made from a pre-sintered preform, sheet metal, or additively manufactured member. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. MPEP 2113.
Regarding claim 2 (Please note that this is a second interpretation of claim 2 where the product-by-process are given patentable weight), Melton in view of Kottilingam teaches the invention as claimed.
Melton does not disclose wherein the microchannel cooling slots of the plurality of microchannel cooling slots are covered by a pre-sintered preform, or sheet metal, or an additively manufactured member.
However, Kottilingam teaches wherein the microchannel cooling slots of the plurality of microchannel cooling slots are covered by a pre-sintered preform (Paragraph 0029, 0035, 0045.  An additional Figure 4, 70 bonded to Figure 7, 53 would cover Figure 7, 58 like in Figure 4), or sheet metal, or an additively manufactured member.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Melton wherein the microchannel cooling slots of the plurality of microchannel cooling slots are covered by a pre-sintered preform as taught by and suggested by Kottilingam in order to provide more cooling to the component by distributing the cooling air to the walls of the plenum (Paragraph 0030) and facilitate a more accessible manufacturing process (Paragraph 0062) (This is the same modification as claim 1).
Regarding claim 3, Melton in view of Kottilingam teaches the invention as claimed.
Melton further discloses wherein the microchannel cooling slots of the plurality of microchannel cooling slots are located on sides of the aft frame assembly (Figure 8.  Paragraph 0033).
Regarding claim 4, Melton in view of Kottilingam teaches the invention as claimed.
Melton further discloses wherein the microchannel cooling slots of the plurality of microchannel cooling slots are located at a top and a bottom of the aft frame assembly (Figure 9 and 10.  Paragraph 0019, 0020).
Regarding claim 5, Melton in view of Kottilingam teaches the invention as claimed.
(Figure 8-10.  Paragraph 0019, 0020, 0033).
Regarding claim 6, Melton in view of Kottilingam teaches the invention as claimed.
Melton in view of Kottilingam does not teach wherein the microchannel cooling slots of the plurality of microchannel cooling slots have depths in a range of approximately 0.2 millimeters (mm) to approximately 3 mm and have widths in the range of approximately 0.2 mm to approximately 3 mm.
However, Kottilingam teaches in Paragraph 0040 that the shape of the microchannels is a result effective variable that controls the distribution of cooling air (The shape of a cooling channel includes both the depth and width because altering a depth or width of a cooling channel affects its shape).   A particular parameter is a result-effective variable when the variable is known to achieve a recognized result. See In re Antonie, 559 F.2d 618, 620, 195 USPQ 6,8 (CCPA 1977).   Therefore, an ordinary skilled worker would recognize that the shape of the microchannels is a result effective variable that controls the distribution and cooling of the air is found to be an obvious optimization of the prior art obtainable by an ordinary skilled worker through routine experimentation.
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The presence of a known result-effective variable would be a motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. See KSR; MPEP 2144.05(II)(B).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Melton in view of Kottilingam wherein the microchannel cooling slots of the plurality of microchannel cooling slots have depths in a range of 
Regarding claim 8, Melton discloses a transition piece assembly (The assembly of Figure 2, 26 and 50.  Paragraph 0027) having an aft frame assembly (The assembly for Figure 2, 50. Paragraph 0027), the aft frame assembly comprising: a main body (The body of Figure 3, 50) comprising an upstream facing surface (The upstream facing surface where the inlets of Figure 8-10, 74 are located) and a downstream facing surface (The downstream facing surface of Figure 7, 54), the upstream facing surface being opposed to the downstream facing surface, an axial direction (The axial direction defined between the upstream and downstream surfaces) defined between the upstream facing surface and the downstream facing surface; 
a plurality of feed hole inlets (The inlets for Figure 8-10, 74) located on the upstream facing surface, the plurality of feed hole inlets coupled to a plurality of cooling channels (Figure 8-10, 74) passing through the main body in the axial direction towards the downstream facing surface; and 
a plurality of microchannel cooling slots (Figure 8-10, 66.  Paragraph 0033 states there a plurality of 66) formed in or near the downstream facing surface, each of the plurality of microchannel cooling slots extending radially outward toward a periphery of the downstream facing surface (Figure 8-10, 66 extends toward a periphery of the downstream facing surface. See Annotated Figure 3, labeled periphery which is denoted by dotted lines); and
wherein the microchannel cooling slots of the plurality of microchannel cooling slots exit at a radially outer surface (Figure 7, 56, 58, and 60 form a radially outer surface with respect to Annotated Figure 3, labeled central origin point.  This surface is radially outward of Annotated Figure 3, labeled inner surface.  Please note the inner surface is denoted by the dashed lines. Paragraph 0033) of the main body.

However, Kottilingam teaches a transition piece assembly (The assembly of Figure 1, 18 and 50) having an aft frame (Figure 6, 50), the aft frame assembly comprising: a main body (The body of Figure 6, 50) comprising an upstream facing surface (An upstream facing surface of Figure 6, 50) and a downstream facing surface (Figure 6, 59), the upstream facing surface being opposed to the downstream facing surface, an axial direction  (The axial direction defined between the upstream and downstream facing surfaces) defined between the upstream facing surface and the downstream facing surface; 
a plurality of feed hole inlets (Figure 7, 57), the plurality of feed hole inlets coupled to a plurality of cooling channels (The passage from Figure 7, 57 to 60) passing through the main body in the axial direction towards the downstream facing surface; 
a plurality of plenums (Figure 7, 60) located in or near the downstream facing surface, each of the plurality of cooling channels connected to and terminating in one of the plurality of plenums, the plurality of cooling channels configured as inputs (The cooling channels are inputs to the plenums) to the plurality of plenums; and
a plurality of microchannel cooling slots (Figure 7, 58) formed in or near the downstream facing surface, each of the plurality of microchannel cooling slots connected to one of the plenums of the plurality of plenums, the plurality of microchannel cooling slots configured as outputs (The microchannel are outputs of the plenums)of the plurality of plenums; 
(Figure 7 show two cooling channels and two microchannels connected to one plenum).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Melton to include a plurality of plenums located in or near the downstream facing surface, each of the plurality of cooling channels connected to and terminating in one of the plurality of plenums, the plurality of cooling channels configured as inputs to the plurality of plenums; wherein each of the plurality of microchannel cooling slots connected to one of the plenums of the plurality of plenums; wherein two or more of the cooling channels of the plurality of cooling channels and two or more of the microchannel cooling slots of the plurality of microchannel cooling slots are connected to one of the plenums of the plurality of plenums as taught by and suggested by Kottilingam in order to provide more cooling to the component by distributing the cooling air to the walls of the plenum (Paragraph 0030) and facilitate a more accessible manufacturing process (Paragraph 0062) (The modification of Kottilingam adds plenums between the cooling channels and the microchannels, and adds supplemental components to cover the plenums and microchannels).
Regarding claim 9 (Please note that this is a first interpretation of claim 9 where the product-by-process are not given patentable weight), Melton in view of Kottilingam teaches the invention as claimed.
Melton further discloses wherein the microchannel cooling slots of the plurality of microchannel cooling slots are covered (Figure 7, 66 is covered by 71).
The claimed phrase “covered by a pre-sintered preform, or sheet metal, or an additively manufactured member” is being treated as a product-by-process limitation; that is made from a pre-sintered preform, sheet metal, or additively manufactured member. As set forth in MPEP 
Regarding claim 9 (Please note that this is a second interpretation of claim 9 where the product-by-process are given patentable weight), Melton in view of Kottilingam teaches the invention as claimed.
Melton does not disclose wherein the microchannel cooling slots of the plurality of microchannel cooling slots are covered by a pre-sintered preform, or sheet metal, or an additively manufactured member.
However, Kottilingam teaches wherein the microchannel cooling slots of the plurality of microchannel cooling slots are covered by a pre-sintered preform (Paragraph 0029, 0035, 0045.  An additional Figure 4, 70 bonded to Figure 7, 53 would cover Figure 7, 58 like in Figure 4), or sheet metal, or an additively manufactured member.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Melton wherein the microchannel cooling slots of the plurality of microchannel cooling slots are covered by a pre-sintered preform, or sheet metal, or an additively manufactured member as taught by and suggested by Kottilingam in order to provide more cooling to the component by distributing the cooling air to the walls of the plenum (Paragraph 0030) and facilitate a more accessible manufacturing process (Paragraph 0062) (This is the same modification as claim 8).
Regarding claim 10, Melton in view of Kottilingam teaches the invention as claimed.
Melton further discloses wherein the microchannel cooling slots of the plurality of microchannel cooling slots are located on sides of the aft frame assembly (Figure 8.  Paragraph 0033).
Regarding claim 12, Melton in view of Kottilingam teaches the invention as claimed.
(Figure 9 and 10.  Paragraph 0019, 0020).
Regarding claim 13, Melton in view of Kottilingam teaches the invention as claimed.
Melton further discloses wherein the microchannel cooling slots of the plurality of microchannel cooling slots are located circumferentially around the downstream side of the aft frame assembly (Figure 8-10.  Paragraph 0019, 0020, 0033).
Regarding claim 14, Melton in view of Kottilingam teaches the invention as claimed.
Melton in view of Kottilingam does not teach wherein the microchannel cooling slots of the plurality of microchannel cooling slots have depths in a range of approximately 0.2 millimeters (mm) to approximately 3 mm and have widths in the range of approximately 0.2 mm to approximately 3 mm.
However, Kottilingam teaches in Paragraph 0040 that the shape of the microchannels is a result effective variable that controls the distribution of cooling air (The shape of a cooling channel includes both the depth and width because altering a depth or width of a cooling channel affects its shape).   A particular parameter is a result-effective variable when the variable is known to achieve a recognized result. See In re Antonie, 559 F.2d 618, 620, 195 USPQ 6,8 (CCPA 1977).   Therefore, an ordinary skilled worker would recognize that the shape of the microchannels is a result effective variable that controls the distribution and cooling of the air is found to be an obvious optimization of the prior art obtainable by an ordinary skilled worker through routine experimentation.
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The presence of a known result-effective variable would be a motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. See KSR; MPEP 2144.05(II)(B).

Regarding claim 15, Melton discloses a gas turbine (Figure 1, 10) comprising: 
a compressor (Figure 1, 12); 
a combustion section (Figure 1, 14) disposed downstream from the compressor, the combustion section being in fluid communication with the compressor; 
a turbine (Figure 1, 16) disposed downstream from the combustion section; 
the combustion section comprising an aft frame assembly (The assembly for Figure 2, 50. Paragraph 0027) having a main body (The body of Figure 3, 50) comprising an upstream facing surface (The upstream facing surface where the inlets of Figure 8-10, 74 are located) and a downstream facing surface (The downstream facing surface of Figure 7, 54), the upstream facing surface is being opposed to the downstream facing surface, an axial direction (The axial direction defined between the upstream and downstream facing surfaces) defined between the upstream facing surface and the downstream facing surface; 
a plurality of feed hole inlets (The inlets for Figure 8-10, 74) located on the upstream facing surface, the plurality of feed hole inlets coupled to a plurality of cooling channels (Figure 8-10, 74) passing through the main body in the axial direction towards the downstream facing surface; and
a plurality of microchannel cooling slots (Figure 8-10, 66.  Paragraph 0033 states there a plurality of 66) formed in or near the downstream facing surface, each microchannel cooling slot of the plurality of microchannel cooling slots extending radially outward toward a periphery of the downstream facing surface (Figure 8-10, 66 extends toward a periphery of the downstream facing surface. See Annotated Figure 3, labeled periphery which is denoted by dotted lines); and  
wherein the microchannel cooling slots of the plurality of microchannel cooling slots exit at a radially outer surface (Figure 7, 56, 58, and 60 form a radially outer surface with respect to Annotated Figure 3, labeled central origin point.  This surface is radially outward of Annotated Figure 3, labeled inner surface.  Please note the inner surface is denoted by the dashed lines. Paragraph 0033) of the main body.
Melton does not disclose a plurality of plenums located in or near the downstream facing surface, each of the plurality of cooling channels connected to and terminating in one of the plurality of plenums, the cooling channels are configured as inputs to the plurality of plenums; wherein each of the plurality of cooling channels connected to and terminating in one of the plurality of plenums; wherein two or more of the cooling channels of the plurality of cooling channels and two or more of the microchannel cooling slots of the plurality of microchannel cooling slots are connected to one of the plenums of the plurality of plenums.
However, Kottilingam teaches a gas turbine (The gas turbine engine in Paragraph 0002) comprising: 
a compressor  (The compressor discharge air comes from a compressor, Paragraph 0002); 
a combustion section  (Figure 1, 12 and 18.  Paragraph 0002) disposed downstream from the compressor, the combustion section being in fluid communication with the compressor; 
a turbine (Figure 1, 16) disposed downstream from the combustion section; 
the combustion section comprising an aft frame assembly (Figure 6, 50) having a main body (The body of Figure 6, 50) comprising an upstream facing surface (An upstream facing surface of Figure 6, 50) and a downstream facing surface (Figure 6, 59), the upstream facing surface is being opposed to the downstream facing surface, an axial direction (The axial direction defined between the upstream and downstream surfaces) defined between the upstream facing surface and the downstream facing surface; 
a plurality of feed hole inlets (Figure 7, 57), the plurality of feed hole inlets coupled to a plurality of cooling channels (The passage from Figure 7, 57 to 60) passing through the main body in the axial direction towards the downstream facing surface; 
a plurality of plenums (Figure 7, 60) located in or near the downstream facing surface, each of the plurality of cooling channels connected to and terminating in one of the plurality of plenums, the cooling channels are configured as inputs (The cooling channels are inputs to the plenums) to the plurality of plenums; and
a plurality of microchannel cooling slots (Figure 7, 58) formed in or near the downstream facing surface, each microchannel cooling slot of the plurality of microchannel cooling slots connected to one of the plenums of the plurality of plenums, the plurality of microchannel cooling slots configured as outputs (The microchannel are outputs of the plenums) of the plenums of the plurality of plenums; 
wherein two or more of the cooling channels of the plurality of cooling channels and two or more of the microchannel cooling slots of the plurality of microchannel cooling slots are connected to one of the plenums of the plurality of plenums (Figure 7 show two cooling channels and two microchannels connected to one plenum).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Melton to include a plurality of plenums located in or near the downstream facing surface, each of the plurality of cooling channels connected to and terminating in one of the plurality of plenums, the cooling channels are configured as inputs to the plurality of plenums; wherein each of the plurality of cooling channels connected to and terminating in one of the plurality of plenums; wherein two or more of the cooling channels of the plurality of cooling channels and two or more of the microchannel cooling slots of the plurality of microchannel cooling slots are connected to one of the plenums of the plurality of plenums as  (Paragraph 0030) and facilitate a more accessible manufacturing process (Paragraph 0062) (The modification of Kottilingam adds plenums between the cooling channels and the microchannels, and adds supplemental components to cover the plenums and microchannels).
Regarding claim 16 (Please note that this is a first interpretation of claim 16 where the product-by-process are not given patentable weight), Melton in view of Kottilingam teaches the invention as claimed.
Melton further discloses wherein the microchannel cooling slots of the plurality of microchannel cooling slots are covered (Figure 7, 66 is covered by 71).
The claimed phrase “covered by a pre-sintered preform, or sheet metal, or an additively manufactured member” is being treated as a product-by-process limitation; that is made from a pre-sintered preform, sheet metal, or additively manufactured member. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. MPEP 2113.
Regarding claim 16 (Please note that this is a second interpretation of claim 16 where the product-by-process are given patentable weight), Melton in view of Kottilingam teaches the invention as claimed.
Melton does not disclose wherein the microchannel cooling slots of the plurality of microchannel cooling slots are covered by a pre-sintered preform, or sheet metal, or an additively manufactured member.
However, Kottilingam teaches wherein the microchannel cooling slots of the plurality of microchannel cooling slots are covered by a pre-sintered preform (Paragraph 0029, 0035, 0045.  An additional Figure 4, 70 bonded to Figure 7, 53 would cover Figure 7, 58 like in Figure 4), or sheet metal, or an additively manufactured member.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Melton wherein the microchannel cooling slots of the plurality of microchannel cooling slots are covered by a pre-sintered preform, or sheet metal, or an additively manufactured member as taught by and suggested by Kottilingam in order to provide more cooling to the component by distributing the cooling air to the walls of the plenum (Paragraph 0030) and facilitate a more accessible manufacturing process (Paragraph 0062) (This is the same modification as claim 15).
Regarding claim 17, Melton in view of Kottilingam teaches the invention as claimed.
Melton further discloses wherein the microchannel cooling slots of the plurality of microchannel cooling slots are located on sides of the aft frame assembly (Figure 8.  Paragraph 0033).
Regarding claim 19, Melton in view of Kottilingam teaches the invention as claimed.
Melton further discloses wherein the microchannel cooling slots of the plurality of microchannel cooling slots are located at a top and a bottom of the aft frame assembly (Figure 9 and 10.  Paragraph 0019, 0020), or the microchannel cooling slots of the plurality of microchannel cooling slots are located circumferentially around the downstream side of the aft frame assembly (Figure 8-10.  Paragraph 0019, 0020, 0033).
Regarding claim 20, Melton in view of Kottilingam teaches the invention as claimed.
Melton in view of Kottilingam does not teach wherein the microchannel cooling slots of the plurality of microchannel cooling slots have depths in a range of approximately 0.2 millimeters (mm) to approximately 3 mm and have widths in the range of approximately 0.2 mm to approximately 3 mm.
(The shape of a cooling channel includes both the depth and width because altering a depth or width of a cooling channel affects its shape).   A particular parameter is a result-effective variable when the variable is known to achieve a recognized result. See In re Antonie, 559 F.2d 618, 620, 195 USPQ 6,8 (CCPA 1977).   Therefore, an ordinary skilled worker would recognize that the shape of the microchannels is a result effective variable that controls the distribution and cooling of the air is found to be an obvious optimization of the prior art obtainable by an ordinary skilled worker through routine experimentation.
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The presence of a known result-effective variable would be a motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. See KSR; MPEP 2144.05(II)(B).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Melton in view of Kottilingam wherein the microchannel cooling slots of the plurality of microchannel cooling slots have depths in a range of approximately 0.2 millimeters (mm) to approximately 3 mm and have widths in the range of approximately 0.2 mm to approximately 3 mm in order to optimize the distribution of cooling air.

Response to Arguments
Applicant's arguments filed 8/31/2020 have been fully considered but they are not persuasive. Applicant asserts that Melton and Kottilingam fails to teach microchannel cooling slots that extend radially outward toward a periphery of the downstream facing surface to a radially outer surface of the main body.  Examiner respectfully disagrees.  Melton discloses .   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN G KANG whose telephone number is (571)272-9814.  The examiner can normally be reached on Mon-Fri 8:00-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/EDWIN KANG/Examiner, Art Unit 3741